PER CURIAM.
This cause is before us on appeal from a workers’ compensation order in which attorney fees were awarded appellant’s counsel in the amount prescribed by the sliding fee schedule contained in Section 440.34(1), Florida Statutes. Appellant challenges the order as defective, contending that proper findings of ultimate fact are not set forth. More specifically, appellant contends that the deputy commissioner’s order must state that he considered all the relevant, prescribed factors in determining the appropriate fee.
The deputy awarded the amount due under the sliding fee schedule contained in Section 440.34(1), Florida Statutes, and stated in his order that he “[saw] no reason to depart from the statutory guideline.” Counsel had waived expert testimony and stipulated that the hearing on attorney fees be based on affidavits. Moreover, counsel presented no facts or argument relative to the prescribed factors.
Under these circumstances, the deputy’s order is not defective. Accordingly, we affirm the deputy’s order.
BOOTH, C.J., and JOANOS and NIMMONS, JJ., concur.